DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
2.	The amendment filed 12/20/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the use of “type” in conjunction with “aza.”  The amendments to the specification would be accepted if presented without the use of “type.”  The issue is that per MPEP 2173.05(b), the addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  Given the use of “type” extends the scope of the definite expression of “aza,” the use of aza type crown ether compound is considered to add new matter.  
	The disclosure provides support for the five aza crown ether compounds as presented in originally filed claim 2 such that the amendments correcting the specification from “having an azo group” (which they do not have) to the compounds being in the genus of an aza crown ether compound would not be new matter given an amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).  However, the meaning of “type” in conjunction with “aza” .
Applicant is required to cancel the new matter in the reply to this Office Action.

3.	The amendments filed are also objected to due to the placement of the abstract.  The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  The new abstract must also remove “type” as newly added which is new matter as detailed above.

4.	The disclosure is objected to because of the following informalities: the acronym of LiTFSA should be corrected to LiTFSI wherever it occurs (see P8 of the PGPUB properly utilizing I, also clear from the name of the compound:  lithium bistrifluoromethane sulfonyl imide).  Appropriate correction is required.

Claim Objections
5.	Claims 2-5, 8-9, 12-13, and 16-17 are objected to the for the following reasons:
	Claims 2-5 should be amended to refer to “the aza crown ether compound” to invoke full and proper antecedent basis.  Note that “type” should not be added to these claims (see the issue with respect to “type” as detailed below in the rejection under 35 U.S.C 112(b)/second paragraph).
	Claim 8 requires correction of the subscript for lithium in the formula claimed that is improperly capitalized.
	Claim 9 recites, “wherein a surface of the positive electrode is exposed to atmosphere” which is not grammatically correct and requires correction.

Claim 13 omits “metal” prior to “catalyst” and should be amended to recite such in order to invoke full and proper antecedent basis.
Claim 16 omits a space between carbonate and (MEC) in line 3. 
Claim 16 improperly recites “g-butyrolactone” which should be amended to either γ-butyrolactone or gamma-butyrolactone.
	Claim 17 requires correction of the subscript that is improperly capitalized within the formula.
	Claim 17 should amend the acronym of LiTFSA to LiTFSI (P8 of the PGPUB, also clear from the name of the compound:  lithium bistrifluoromethane sulfonyl imide).
	Appropriate correction is required.  

Claim Rejections - 35 USC § 112
6.	The prior Office rejection of claim 1, and thus dependent claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for enablement of “a crown ether compound having an azo group” is withdrawn because the subject matter has been removed from the claim.  
The prior Office rejection of claim 1, and thus dependent claim 2, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement because of the subject matter of “a crown ether compound having an azo group” is withdrawn because the subject matter has been removed from the claim.  
The prior Office rejections of claim 1, and thus dependent claim 2, and claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn because the subject matter has been removed from the claim.  
Claim 1, and thus dependent claims 2-18, claim 6, claim 8, claim 9, claim 17, and claim 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites, that the organic electrolyte solution includes an aza type crown ether compound.  Per MPEP 2173.05(b), the addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).  Claim 18 repeats the term and is thus rejected as well. 
	Claim 6 is indefinite as being ambiguous functional language that only states a result obtained, wherein one of ordinary skill in the art would not know from the claim terms what structure ore requirements are encompassed by the product claim.  As detailed in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous:  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.
Claim 1 is a product claim that sets forth the structure presented, wherein claim 6 recites “wherein after 50 cycles, a reduction of discharge capacity is 10% or less.”  It is not clear from from the claim terms what is required to meet the result obtained such that the claim is considered indefinite.  Claim 6 will not have a prior art rejection given it is not clear what is required to meet the claim.
	Claim 8 is rejected for being indefinite because the species provided is only in the category of a “lithium-containing material” versus what is set forth:  “the metallic lithium or lithium-containing material of the negative electrode active material.”  Claim 8 should be amended to:  “wherein the2.6Co0.4N.”
	Claim 9, line 3 recites “the electrolyte.”  There is insufficient antecedent basis for this term rendering the claim indefinite.
	Claim 9 recites the requirement that a surface of the positive electrode is “exposed to atmosphere” which is not clear given claim 1 recites that the positive electrode uses oxygen in air as the positive electrode active material.  The meaning of claim 9 is thus not clear in terms of whether the claimed atmosphere presented in claim 9 is the same or a different from what would be the oxygen in air.  A confusing variety of terms for the same entity is not permitted.
	Claim 17 is indefinite because it appears fails to invoke proper antecedent basis.  Claim 1 defines that the electrolyte solution contains a lithium salt.  The instant disclosure teaches at P31 that examples of the lithium salt are LiPF6, LiClO4, and LiTFSA* (should be I based on the imide, see also P3 of the PGPUB of the instant application).  Claim 17 then recites that “a solute of the organic electrolyte solution” is one of these entities.  Accordingly claim 17 fails to properly invoke antecedent basis to the lithium salt of claim 1.  
	Appropriate correction is required. 

Claim Rejections - 35 USC § 102
8.	The prior Office Action set forth a compact prosecution claim reproduced below and examined claims 1 and 2 as if presented as: 
[Compact prosecution claim] A lithium air secondary battery, comprising: a positive electrode using oxygen as a positive electrode active material; a negative electrode using metallic lithium or a lithium-containing material as a negative electrode active material; and an organic electrolyte placed between the positive electrode and the negative electrode, and including a lithium salt, wherein the organic electrolyte includes a crown ether compound, wherein the crown ether compound is any of 1-aza-15-crown-5- ether, 1-aza-18-crown-6-ether, 4,13-diaza-18-crown-6-ether, N,N'-dibenzyl-4,13-diaza-18-crown-6-ether, and N-phenyl aza-15- crown-5-ether.

The rejection of the compact prosecution claim presented above as being anticipated by Amine et al. (US 2013/0230783) as evidenced by Chemical Book CAS Database List entry for 1, 4, 10, 13 –tetraoxa- 7, 16- diazacylclooctadecane (copy provided) is withdrawn.

9.	Claims 1, 7, 9-11, 13-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Amine et al. (US 2013/0230783).
	Regarding claim 1, Amine teaches a lithium air secondary battery (title; abstract; entire disclosure), comprising: 
a positive electrode using oxygen in air as a positive electrode active material (P39), wherein metal-based catalyst air positive electrodes are taught within the broader disclosure with 3O4, MnO2, Co3O4, CeO2, etc. (P3, 5, 9, 27-28);
a negative electrode using metallic lithium or a lithium-containing material as a negative electrode active material (P39); and 
a nonaqueous organic electrolyte solution containing a lithium salt ( P5, 29-33) placed between the positive electrode and the negative electrode, and including a lithium salt (P27-33, 43), wherein the organic electrolyte solution includes an additive that is a compound which favors formation of lithium peroxide having a low charge overpotential, wherein the additive may include aza crown ethers such as diaza-18-crown-6 (P44) (i.e., “an aza crown ether compound”).  
It is noted that while Amine teaches that “in some embodiments” the positive electrode/cathode is free of metals other than lithium, or free of a metal-based catalyst (P27-28), MPEP 2123 notes:
I. PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Accordingly, analogous to the In re Gurley case law cited above, the applied prior art reference to Amine teaches it is known to utilize metal-based catalysts within positive electrodes within a lithium air secondary battery and teaches known options of these metal catalysts (P3, 9), and does not teach away/disparage the use thereof, merely that the invention in some embodiments can be utilized without such.  Accordingly, the prior art is considered anticipatory given the instant application asserted no discovery beyond what is known in the art as options for the air cathode/positive electrode components. See also § MPEP 2131.05:
A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The prior art was held to anticipate the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (claimed composition that expressly excluded an ingredient held anticipated by reference composition that optionally included that same ingredient); see also Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) (Claimed composition was anticipated by prior art reference that inherently met claim limitation of "sufficient aeration" even though reference taught away from air entrapment or purposeful aeration.).

Regarding claim 7, Amine teaches wherein the lithium-containing material of the negative electrode active material comprises an alloy of lithium and silicon (Si), or lithium and tin (Sn) (P39).  
Regarding claim 9, Amine teaches wherein the positive electrode active material is air (or oxygen) such that is intrinsic that a surface of the positive electrode is “exposed to In re Robertson, 49 USPQ2d 1949 (1999).  
Regarding claim 10, Amine teaches wherein the positive electrode includes a binding agent (P35).
Regarding claim 11, Amine teaches wherein the binding agent comprises at least one of polytetrafluoroethylene (PTFE), polyvinylidene fluoride (PVDF), or polybutadiene rubber (P35).
Regarding claim 13, Amine teaches wherein the [metal] catalyst includes an oxide catalyst such as Fe3O4, MnO2, Co3O4, CeO2 (P28).
Regarding claim 14, Amine teaches wherein the [metal] catalyst comprises at least one of Pt, Au, Pd, MnO2, RuO2, Mn3O4, MnO, FeO2, Fe3O4, FeO, CoO, Co3O4, NiO, NiO2, V2O5, WO3, La0.6Sr0.4MnO3, La0.6Sr0.4FeO3, La0.6Sr0.4CoO, La0.6Sr0.4CoO3, Pr0.6Ca0.4MnO3, LiNiO3, or La0.6Sr0.4Mn0.4Fe0.6O3, (P28).
Regarding claim 15, Amine teaches wherein the positive electrode includes a conductive carbon material (P34-36).
Regarding claim 16, Amine teaches wherein a solvent of the organic electrolyte solution includes at least tetraethylene glycol dimethyl ether (TEGDME) (P31), among others.
Regarding claim 17, Amine teaches wherein a solute/[the lithium salt] of the organic electrolyte solution includes at least one of lithium hexafluorophosphate (LiPF6), lithium perchlorate (LiCIO4), or lithium bistrifluoromethane sulfonyl imide (P32).  

10.	Claims 1, 7, 9-11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lee et al. (US 2012/0141889).
Regarding claim 1, Lee a lithium air secondary battery (title, entire disclosure), comprising: a positive electrode using oxygen in air as a positive electrode active material (P5), wherein the positive electrode includes a metal catalyst (P62-63); a negative electrode using metallic lithium or a lithium-containing material as a negative electrode active material (P15, 60); and a nonaqueous organic electrolyte solution containing a lithium salt placed between the positive electrode and the negative electrode (P52-59, 79, Fig. 1), wherein the organic electrolyte solution includes a metal-ligand complex that may be a crown ether including at least cryptate (P32) and [2, 2, 2] cryptand (P36) (structures shown below) which are each aza crown ether compounds:


    PNG
    media_image1.png
    211
    220
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    210
    215
    media_image2.png
    Greyscale



Regarding claim 7, Lee teaches wherein the metallic lithium or lithium-containing material of the negative electrode active material comprises an alloy of lithium and silicon, lithium and tin, or a lithium nitride (P60).
Regarding claim 9, Lee teaches wherein a surface of the positive electrode is exposed to atmosphere, and another surface of the positive electrode is in contact with the electrolyte (Fig. 1; entire disclosure). 
Regarding claim 10, Lee teaches wherein the positive electrode includes a binding agent (P64).
Regarding claim 11, Lee teaches wherein the binding agent comprises at least one of polytetrafluoroethylene (PTFE), polyvinylidene fluoride (PVDF), or polybutadiene rubber (P64).
Regarding claim 13, Lee teaches wherein the [metal] catalyst includes an oxide catalyst (P62).
Regarding claim 14, Lee teaches wherein the [metal] catalyst comprises at least one of Pt, Au, Pd, MnO2, RuO2, Mn304, MnO, FeO2, Fe304, FeO, CoO, C0304, NiO, NiO2, V205, W03, Lao.6Sro.4MnO3, Lao.6Sro.4FeO3, Lao.6Sro.4CoO, Lao.6Sro.4CoO3, Pro.6Cao.4MnO3, LaNiO3, or Lao.6Sro.4Mno.4Feo.603 (P62).
Regarding claim 15, Lee teaches wherein the positive electrode includes a conductive carbon material (P61).
Regarding claim 16, Lee teaches wherein a solvent of the organic electrolyte solution includes at least one of dimethyl carbonate (DMC), methyl ethyl carbonate(MEC), methyl propyl carbonate (MPC), methyl isopropyl carbonate (MIPC), methyl butyl carbonate (MBC), diethyl carbonate (DEC), ethyl propyl carbonate (EPC), ethyl isopropyl carbonate (EIPC), ethyl butyl carbonate (EBC), dipropyl carbonate (DPC), diisoprpyl carbonate (DIPC), dibutyl carbonate (DBC), ethylene carbonate (EC), propylene carbonate (PC), 1,2-butylene carbonate (1,2-BC), 1,2-dimethoxyethane (DME), g-butyrolactone (GBL), tetraethylene glycol dimethyl ether (TEGDME), or dimethyl sulfoxide (DMSO) (P52).
Regarding claim 17, Lee teaches wherein a solute of the organic electrolyte solution includes at least one of lithium hexafluorophosphate (LiPF6), lithium perchlorate (LiCIO4), or lithium bistrifluoromethane sulfonyl imide [(CF3SO2)2NLi] (LiTFSA) (P55-59).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 2-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amine et al. (US 2013/0230783) as applied to at least claim 1 above.
Regarding claims 2-5, Amine teaches the aza crown ether compound of diaza-18-crown-6 (P44).  As evidenced by the Chemical Book CAS Database Synonym List entry for 1, 4, 10, 13 –tetraoxa- 7, 16- diazacylclooctadecane, the terms diaza-18-crown-6, 4, 13-diaza-18-crown-6-ether (previously claimed in the group of prior claim 2), and 1, 4, 10, 13 –tetraoxa- 7, 16- diazacylclooctadecane are all names for the same compound (copy previously provided; evidential reference cited below in “Evidential Reference Section”).   Accordingly, the prior art 

    PNG
    media_image3.png
    180
    183
    media_image3.png
    Greyscale

In addition to diaza-18-crown-6 as shown above, Amine also teaches other examples of the additive useful as “a compound which favors formation of lithium peroxide having a low charge overpotential” (P44) are the crown ethers of 12-crown-4, 15-crown-5, 18-crown-6, and dibenzo-18-crown-6 (P44).  The structures of these compounds are also shown below:

    PNG
    media_image4.png
    264
    240
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    285
    314
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    437
    450
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    257
    455
    media_image7.png
    Greyscale

Amine does not explicitly teach the crown ether compounds of 1-aza-15-crown-5- ether, 1-aza-18-crown-6-ether, N,N'-dibenzyl-4,13-diaza-18-crown-6-ether, or
N-phenyl aza-15- crown-5-ether as presented in claims 2-5 of which the instant application notes are commercially available compounds (P70), wherein the structural representations of these compounds are shown below:  

    PNG
    media_image8.png
    149
    151
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    173
    215
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    172
    320
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    169
    247
    media_image11.png
    Greyscale

A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. 
It is noted that the five compounds disclosed in the instant application were presented for examination as shown below:   

    PNG
    media_image12.png
    141
    589
    media_image12.png
    Greyscale

The members of the crown ether compound group were considered a proper Markush group by the Examiner given they each share a “single structural similarity” (MPEP § 2117) and common property:
Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same art-recognized class. A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
Note that where a Markush group includes only materials from a recognized scientific class of equivalent materials or from an art-recognized class, "the mere existence of such a group in an application tend[s] to prove the equivalence of its members and when one of them [is] anticipated the group [is] therefore rendered unpatentable, in the absence of some convincing evidence of some degree of non-equivalency of one or more of the remaining members." In re Ruff, 256 F.2d 590, 598-99, 118 USPQ 340, 348 (CCPA 1958).
Thus, a Markush grouping is ordinarily proper if all the members of the group belong to a recognized class (whether physical, chemical, or art recognized) and are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed invention, and it is clear from their very nature or from the prior art that all members possess this property. See also MPEP § 803.02.
Note the case law to In re Harnish, 631 F.2d 716, 206 USPQ 300 (CCPA 1980) from MPEP § 2117, Section IV-A in which a coumarin compound is detailed and that even though the compound could have a variety of attachments in the form of X, R1, Z1, and Z2, the CCPA held that all of the claimed compounds represented by the general formula of the coumarin compound share a common structural feature and a common use.  The instant scenario is the same, in which all of the compounds claimed share a common structural feature (aza crown ether structure) and a common use (additive in an electrolytic solution that provides the lithium air battery having a large discharge capacity and excellent charging and discharging performances – P83-84 of the PGPUB of the instant application).  
See also In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) (Claimed and prior art compounds were both directed to heterocyclic carbamoyloximino compounds having pesticidal activity. The only structural difference between the claimed and prior art compounds was that the ring structures of the claimed compounds had two carbon atoms between two sulfur atoms whereas the prior art ring structures had either one or three carbon atoms between two sulfur atoms. The court held that although the prior art compounds were not true homologs or isomers of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new pesticides.).
Accordingly, based on the analysis above, the claimed compounds of the crown ether compounds of 1-aza-15-crown-5- ether, 1-aza-18-crown-6-ether, N,N'-dibenzyl-4,13-diaza-18-crown-6-ether, and N-phenyl aza-15- crown-5-ether are considered similar in chemical structure and properties to the taught additives of Amine as analyzed above including diaza-18-crown-6 (part of the group as previously claimed), 12-crown-4, 15-crown-5, 18-crown-6, and dibenzo-18-crown-6 (P44) such that one having ordinary skill in the art would have been motivated to select the claimed compounds in searching for additives to provide to an electrolyte solution that achieves the function of “a compound which favors formation of lithium peroxide having a low charge overpotential” as taught by Amine (P44).
Regarding claim 18, Amine teaches wherein the additive that may be an aza crown ether compound is included in an amount ranging from 0.01 wt% to about 15 wt% of the electrolyte solution (P45).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).

13.	Claims 2-5 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Amine et al. (US 2013/0230783) as applied to at least claim 1 above, and further in view of 
Oya et al. (US 2013/0230770).
	Regarding claims 2-4, Amine teaches the use of diaza-18-crown-6 (equivalent to the previously claimed 4, 13-diaza-18-crown-6-ether), the structural representation of which is shown below:

    PNG
    media_image3.png
    180
    183
    media_image3.png
    Greyscale

In addition to diaza-18-crown-6 as shown above, Amine also teaches other examples of the additive useful as “a compound which favors formation of lithium peroxide having a low charge overpotential” (P44) are the crown ethers of 12-crown-4, 15-crown-5, 18-crown-6, and dibenzo-18-crown-6 (P44).  The structures of these compounds are also shown below:

    PNG
    media_image4.png
    264
    240
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    285
    314
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    437
    450
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    257
    455
    media_image7.png
    Greyscale

Amine does not explicitly teach the crown ether compounds of 1-aza-15-crown-5- ether, 1-aza-18-crown-6-ether, N,N'-dibenzyl-4,13-diaza-18-crown-6-ether, or
N-phenyl aza-15- crown-5-ether as presented in claims 2-5 for the additive compound.  
	In an analogous field of endeavor, Oya teaches a non-aqueous secondary battery including a non-aqueous electrolyte in which a lithium salt is dissolved in an organic solvent (P62) and includes an azacrown ether compound B having a functional group where at least one of the nitrogen atoms has an unsaturated bond is provided that forms a film on the surface of the negative electrode within the battery (P64) and further has an action of trapping hydrofluoric acid (HF) (P66-68).  Oya teaches:

    PNG
    media_image13.png
    149
    423
    media_image13.png
    Greyscale


Furthermore, HF is a detrimental material within an organic electrolyte of a lithium battery (P68), wherein compound B traps said material (P64) to prevent the generation of gas such that deterioration of the charge/discharge cycle characteristics and the storage characteristics of the battery due to the gas generation and degradation of the negative electrode will be inhibited (P68).  
Oya teaches:

    PNG
    media_image14.png
    265
    422
    media_image14.png
    Greyscale

Aza-15-crown-5-ether as taught by Oya (P76) is one in the same as the claimed compound within claims 2 and 3 of 1-aza-15-crown-5-ether.  
Aza-18-crown-6-ether as taught by Oya (P76) is one in the same as the claimed compound within claims 2 and 4 of 1-aza-18-crown-6-ether.  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the organic electrolyte solution of Amine with 

Regarding claim 5, the rejection set forth above of Amine in view of Oya with regard to claims 2-4 is entirely incorporated into the present rejection and not repeated here.  Oya does not explicitly name N, N'-dibenzyl-4,13-diaza-18-crown-6-ether or N-phenyl aza-15- crown-5-ether as presented in claim 5; however, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. 
It is noted that the five compounds disclosed in the instant application were presented for examination as shown below:   

    PNG
    media_image12.png
    141
    589
    media_image12.png
    Greyscale


Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same art-recognized class. A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
Note that where a Markush group includes only materials from a recognized scientific class of equivalent materials or from an art-recognized class, "the mere existence of such a group in an application tend[s] to prove the equivalence of its members and when one of them [is] anticipated the group [is] therefore rendered unpatentable, in the absence of some convincing evidence of some degree of non-equivalency of one or more of the remaining members." In re Ruff, 256 F.2d 590, 598-99, 118 USPQ 340, 348 (CCPA 1958).
Thus, a Markush grouping is ordinarily proper if all the members of the group belong to a recognized class (whether physical, chemical, or art recognized) and are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed invention, and it is clear from their very nature or from the prior art that all members possess this property. See also MPEP § 803.02.
Note the case law to In re Harnish, 631 F.2d 716, 206 USPQ 300 (CCPA 1980) from MPEP § 2117, Secton IV-A in which a coumarin compound is detailed and that even though the compound could have a variety of attachments in the form of X, R1, Z1, and Z2, the CCPA held that all of the claimed compounds represented by the general formula of the coumarin compound share a common structural feature and a common use.  The instant scenario is the same, in which all of the compounds presented share a common structural feature (aza crown ether structure) and a common use (additive in an electrolytic solution that provides the lithium air battery having a large discharge capacity and excellent charging and discharging performances – P83-84 of the PGPUB of the instant application).  
See also In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) (Claimed and prior art compounds were both directed to heterocyclic carbamoyloximino compounds having pesticidal The court held that although the prior art compounds were not true homologs or isomers of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new pesticides.).
Accordingly, based on the analysis above, the claimed compounds of the crown ether compounds of N,N'-dibenzyl-4,13-diaza-18-crown-6-ether and N-phenyl aza-15- crown-5-ether are considered similar in chemical structure and properties to the taught additives of Oya requiring an azacrown ether compound B (entire disclosure relied upon) such that one having ordinary skill in the art would have been motivated to select the claimed compounds in searching for additives to provide to an electrolyte solution that achieves the functions taught by Oya of 
providing a beneficial protective film on the surface of the negative electrode within the battery (P64) and further has an action of trapping harmful hydrofluoric acid (HF) (P66-68).  

14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Amine et al. (US 2013/0230783) as applied to at least claim 1 above, and further in view of Yoneda et al. (US 2016/0087305).
Regarding claim 8, Amine teaches that the anode/negative electrode active material may comprise a lithiated metal alloy, but fails to disclose that the lithium-containing material of the negative electrode active material comprises Li2.6Co0.4N.  In the same field of endeavor, Yoneda teaches known negative electrode active materials for a lithium air battery (P61, 97), and that Li2.6Co0.4N is preferable because of high charge and discharge capacity (P97).  
2.6Co0.4N which is not only taught as suitable for its intended use by Yoneda (MPEP § 2144.07), but preferable because of its high charge and discharge capacity (P97).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and In re Leshin,  277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988); MPEP § 2144.07.

15.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Amine et al. (US 2013/0230783) as applied to at least claim 1 above, and further in view of Tsuji et al. (US 2016/0344037).
Regarding claim 12, Amine fails to disclose wherein the [metal] catalyst has a specific surface area that is 10 m2/g or more.  In the same field of endeavor, Tsuji teaches analogous art of metal catalyst for air electrodes of metal-air secondary batteries (title), wherein the surface area of the catalyst for the air electrode is a transition metal oxide with a surface area set in the range of 0.1 to 100 m2/g, and preferably from 1 to 100 m2/g, wherein larger surfaces have high activity (P61). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the metal catalyst of Amine such that it has a specific surface in the range taught by Tsuji (or to select the specific metal catalyst of Tsuji for prima facie case of obviousness for overlapping ranges (see MPEP § 2144.05), and furthermore, that increasing the surface area of a catalyst is known-result effective variable (i.e., provides higher activity) (P61).  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

16.	Claims 2-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0141889) as applied to at least claim 1 above.
Regarding claims 2-5, Lee wherein the organic electrolyte solution includes a metal-ligand complex that may be a crown ether including at least cryptate (P32) and [2, 2, 2] cryptand (P36) (structures shown below) which are each aza crown ether compounds:


    PNG
    media_image1.png
    211
    220
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    210
    215
    media_image2.png
    Greyscale

Lee does not explicitly teach the crown ether compounds of 1-aza-15-crown-5- ether, 1-aza-18-crown-6-ether, N,N'-dibenzyl-4,13-diaza-18-crown-6-ether, or


    PNG
    media_image8.png
    149
    151
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    173
    215
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    172
    320
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    169
    247
    media_image11.png
    Greyscale

A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. 
It is noted that the five compounds disclosed in the instant application were presented for examination as shown below:   

    PNG
    media_image12.png
    141
    589
    media_image12.png
    Greyscale

The members of the crown ether compound group were considered a proper Markush group by the Examiner given they each share a “single structural similarity” (MPEP § 2117) and common property:
Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same art-recognized class. A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
Note that where a Markush group includes only materials from a recognized scientific class of equivalent materials or from an art-recognized class, "the mere existence of such a group in an application tend[s] to prove the equivalence of its members and when one of them [is] anticipated the group [is] therefore rendered unpatentable, in the absence of some convincing evidence of some degree of non-equivalency of one or more of the remaining members." In re Ruff, 256 F.2d 590, 598-99, 118 USPQ 340, 348 (CCPA 1958).
Thus, a Markush grouping is ordinarily proper if all the members of the group belong to a recognized class (whether physical, chemical, or art recognized) and are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed invention, and it is clear from their very nature or from the prior art that all members possess this property. See also MPEP § 803.02.
Note the case law to In re Harnish, 631 F.2d 716, 206 USPQ 300 (CCPA 1980) from MPEP § 2117, Secton IV-A in which a coumarin compound is detailed and that even though the compound could have a variety of attachments in the form of X, R1, Z1, and Z2, the CCPA held that all of the claimed compounds represented by the general formula of the coumarin compound share a common structural feature and a common use.  The instant scenario is the same, in which all of the compounds presented share a common structural feature (aza crown ether structure) and a common use (additive in an electrolytic solution that provides the lithium air battery 
See also In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) (Claimed and prior art compounds were both directed to heterocyclic carbamoyloximino compounds having pesticidal activity. The only structural difference between the claimed and prior art compounds was that the ring structures of the claimed compounds had two carbon atoms between two sulfur atoms whereas the prior art ring structures had either one or three carbon atoms between two sulfur atoms. The court held that although the prior art compounds were not true homologs or isomers of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new pesticides.).
Accordingly, based on the analysis above, the claimed compounds of the crown ether compounds of 1-aza-15-crown-5- ether, 1-aza-18-crown-6-ether, N,N'-dibenzyl-4,13-diaza-18-crown-6-ether, and N-phenyl aza-15- crown-5-ether are considered similar in chemical structure and properties to the taught metal-ligand aza crown ether additives of Lee (entire disclosure relied upon) such that one having ordinary skill in the art would have been motivated to select the claimed compounds in searching for additives to provide to an electrolyte solution that achieves the functions of electron transfer between the positive electrode and lithium oxide during charging and/or discharging processes as taught by Lee (P22-25).
Regarding claim 18, Lee teaches wherein the aza type crown ether compound is included in an amount ranging from 0.001% to 1% by weight of the electrolyte solution.
wherein the organic electrolyte solution includes a metal-ligand complex that may be a crown ether including at least cryptate (P32) and [2, 2, 2] cryptand (P36) (structures shown below) 
Therefore, it would have been obvious to one having ordinary skill in the art to determine the optimum or workable ranges for the metal-ligand complex of Lee given “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

17.	Claims 2-5 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0141889) as applied to at least claim 1 above, and further in view of 
Oya et al. (US 2013/0230770).
Regarding claims 2-4, Lee wherein the organic electrolyte solution includes a metal-ligand complex that may be a crown ether including at least cryptate (P32) and [2, 2, 2] cryptand (P36) (structures shown below) which are each aza crown ether compounds:


    PNG
    media_image1.png
    211
    220
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    210
    215
    media_image2.png
    Greyscale

Lee does not explicitly teach the crown ether compounds of 1-aza-15-crown-5- ether, 1-aza-18-crown-6-ether, N,N'-dibenzyl-4,13-diaza-18-crown-6-ether, or

	In an analogous field of endeavor, Oya teaches a non-aqueous secondary battery including a non-aqueous electrolyte in which a lithium salt is dissolved in an organic solvent (P62) and includes an azacrown ether compound B having a functional group where at least one of the nitrogen atoms has an unsaturated bond is provided that forms a film on the surface of the negative electrode within the battery (P64) and further has an action of trapping hydrofluoric acid (HF) (P66-68).  Oya teaches:

    PNG
    media_image13.png
    149
    423
    media_image13.png
    Greyscale


Furthermore, HF is a detrimental material within an organic electrolyte of a lithium battery (P68), wherein compound B traps said material (P64) to prevent the generation of gas such that deterioration of the charge/discharge cycle characteristics and the storage characteristics of the battery due to the gas generation and degradation of the negative electrode will be inhibited (P68).  
Oya teaches:

    PNG
    media_image14.png
    265
    422
    media_image14.png
    Greyscale

Aza-15-crown-5-ether as taught by Oya (P76) is one in the same as the claimed compound within claims 2 and 3 of 1-aza-15-crown-5-ether.  
Aza-18-crown-6-ether as taught by Oya (P76) is one in the same as the claimed compound within claims 2 and 4 of 1-aza-18-crown-6-ether.  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the organic electrolyte solution of Lee with 
the azacrown ether compound B of Oya, and specifically at least one of aza-15-crown-5-ether or aza-18-crown-6-ether in order to provide the predictable results of providing a beneficial protective film on the surface of the negative electrode within the battery (P64) and further has an action of trapping harmful hydrofluoric acid (HF) (P66-68).  
Regarding claim 5, the rejection set forth above of Lee in view of Oya with regard to claims 2-4 is entirely incorporated into the present rejection and not repeated here.  Oya does not explicitly name N, N'-dibenzyl-4,13-diaza-18-crown-6-ether or N-phenyl aza-15- crown-5-ether as presented in claim 5; however, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. 
It is noted that the five compounds disclosed in the instant application were presented for examination as shown below:   

    PNG
    media_image12.png
    141
    589
    media_image12.png
    Greyscale

The members of the crown ether compound group were considered a proper Markush group by the Examiner given they each share a “single structural similarity” (MPEP § 2117) and common property:
Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same art-recognized class. A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 
Note that where a Markush group includes only materials from a recognized scientific class of equivalent materials or from an art-recognized class, "the mere existence of such a group in an application tend[s] to prove the equivalence of its members and when one of them [is] anticipated the group [is] therefore rendered unpatentable, in the absence of some convincing evidence of some degree of non-equivalency of one or more of the remaining members." In re Ruff, 256 F.2d 590, 598-99, 118 USPQ 340, 348 (CCPA 1958).
Thus, a Markush grouping is ordinarily proper if all the members of the group belong to a recognized class (whether physical, chemical, or art recognized) and are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed invention, and it is clear from their very nature or from the prior art that all members possess this property. See also MPEP § 803.02.
Note the case law to In re Harnish, 631 F.2d 716, 206 USPQ 300 (CCPA 1980) from MPEP § 2117, Secton IV-A in which a coumarin compound is detailed and that even though the compound could have a variety of attachments in the form of X, R1, Z1, and Z2, the CCPA held that all of the claimed compounds represented by the general formula of the coumarin compound share a common structural feature and a common use.  The instant scenario is the same, in which all of the compounds presented share a common structural feature (aza crown ether structure) and a common use (additive in an electrolytic solution that provides the lithium air battery 
See also In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979) (Claimed and prior art compounds were both directed to heterocyclic carbamoyloximino compounds having pesticidal activity. The only structural difference between the claimed and prior art compounds was that the ring structures of the claimed compounds had two carbon atoms between two sulfur atoms whereas the prior art ring structures had either one or three carbon atoms between two sulfur atoms. The court held that although the prior art compounds were not true homologs or isomers of the claimed compounds, the similarity between the chemical structures and properties is sufficiently close that one of ordinary skill in the art would have been motivated to make the claimed compounds in searching for new pesticides.).
Accordingly, based on the analysis above, the claimed compounds of the crown ether compounds of N,N'-dibenzyl-4,13-diaza-18-crown-6-ether and N-phenyl aza-15- crown-5-ether are considered similar in chemical structure and properties to the taught additives of Oya requiring an azacrown ether compound B (entire disclosure relied upon) such that one having ordinary skill in the art would have been motivated to select the claimed compounds in searching for additives to provide to an electrolyte solution that achieves the functions taught by Oya of 
providing a beneficial protective film on the surface of the negative electrode within the battery (P64) and further has an action of trapping harmful hydrofluoric acid (HF) (P66-68).  


8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0141889) as applied to at least claim 1 above, and further in view of Yoneda et al. (US 2016/0087305).
Regarding claim 8, Lee teaches that the anode/negative electrode active material may comprise a lithiated metal alloy, but fails to disclose that the lithium-containing material of the negative electrode active material comprises Li2.6Co0.4N.  In the same field of endeavor, Yoneda teaches known negative electrode active materials for a lithium air battery (P61, 97), and that Li2.6Co0.4N is preferable because of high charge and discharge capacity (P97).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the anode/negative electrode active material of Lee that of Li2.6Co0.4N which is not only taught as suitable for its intended use by Yoneda (MPEP § 2144.07), but preferable because of its high charge and discharge capacity (P97).  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and In re Leshin,  277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988); MPEP § 2144.07.

19.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0141889) as applied to at least claim 1 above, and further in view of Tsuji et al. (US 2016/0344037).
Regarding claim 12, Lee fails to disclose wherein the [metal] catalyst has a specific surface area that is 10 m2/g or more.  In the same field of endeavor, Tsuji teaches analogous art 2/g, and preferably from 1 to 100 m2/g, wherein larger surfaces have high activity (P61). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the metal catalyst of Amine such that it has a specific surface in the range taught by Tsuji (or to select the specific metal catalyst of Tsuji for the metal catalyst used within Amine) given Tsuji teaches these are suitable surface areas for a metal catalyst within an air electrode of a metal-air secondary battery thereby establishing a prima facie case of obviousness for overlapping ranges (see MPEP § 2144.05), and furthermore, that increasing the surface area of a catalyst is known-result effective variable (i.e., provides higher activity) (P61).  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Evidential Reference Section
20.	As evidenced by the Chemical Book CAS Database Synonym List entry for 1, 4, 10, 13 –tetraoxa- 7, 16- diazacylclooctadecane, the terms diaza-18-crown-6, 4, 13-diaza-18-crown-6-ether (claimed), and 1, 4, 10, 13 –tetraoxa- 7, 16- diazacylclooctadecane are all names for the same compound (previously cited and copy previously provided).
Response to Arguments
21.	Applicant's arguments filed 12/20/2021 have been fully considered, wherein arguments pertinent to the updated rejections of record due to the amendments made to the claims are reproduced below with subsequent Examiner response sections that are respectfully provided.
1) Claim 1 as amended specifies that the positive electrode includes a metal catalyst. As noted in the Abstract of Amine, the porous active carbon material of the cathode is specifically "free of a metal-based catalyst". Paragraphs 34-40 of the present application describe how the presently contemplated embodiments include a metal catalyst, in direct opposition to the teachings of Amine. Because Amine repeated emphasizes that no metal catalyst should be included in the cathode, one of ordinary skill in the art would never modify Amine to include such a metal catalyst, as now recited in claim 1. 

Response:  While Amine teaches that “in some embodiments” the positive electrode/cathode is free of metals other than lithium, or free of a metal-based catalyst (P27-28), MPEP 2123 notes:
I. PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Accordingly, analogous to the In re Gurley case law cited above, the applied prior art reference to Amine teaches it is known to utilize metal-based catalysts within positive electrodes within a lithium air secondary battery and teaches known options of these metal catalysts (P3, 9), and does not teach away/disparage the use thereof, merely that the invention in some embodiments can be utilized without such.  Accordingly, the prior art is considered anticipatory given the instant application asserted no discovery beyond what is known in the art as options for the air cathode/positive electrode. See also MPEP 2131.05:
A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The prior art was held to anticipate the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed."). See Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(claimed composition that expressly excluded an ingredient held anticipated by reference composition that optionally included that same ingredient); see also Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) (Claimed composition was anticipated by prior art reference that inherently met claim limitation of "sufficient aeration" even though reference taught away from air entrapment or purposeful aeration.).

	It is noted that an additional 102(a)(1) rejection is provided in view of the claim amendments as being anticipated by Lee et al. (US 2012/0141889).
	2) In addition, while Amine may mention in paragraph 44 that crown ethers could be used, Amine never actually used such, and the Examples included in the present application show exceptionally good results, particularly where 1-aza-15-crown-5-ether, and to a lesser degree, 1- aza-18-crown-6-ether, is used (see paragraphs 71-72). As noted, the combined use of a metal catalyst, with an aza type crown ether (e.g., particularly a relatively lower molecular weight aza type crown ether such as 1-aza-15-crown-5-ether) provides particularly excellent provides excellent results, that would not have been expected or predicted (Examiner’s emphasis), based on the disclosure of Amine or any other cited art. It is thus respectfully submitted that the claims as amended are not obvious over the cited art. 

	Response:  Enablement of a prior art reference, just like that of a disclosure before the patent office (MPEP 2164.02), does not require that there is an explicit example thereof.  
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art (MPEP 2123).  Amine teaches the use of a metal catalyst and one of the previously specified aza crown ether compounds of claim 2 (removed from the claim).  Accordingly, Amine is anticipatory to the claimed subject matter.  See also the additional 102(a)(1) rejection provided in view of the claim amendments to as being anticipated by Lee et al. (US 2012/0141889).
	With respect to the arguments for unexpected results, the disclosure fails to provide sufficient data to support an argument for unexpected results for the vast scope of “aza crown type ether compounds” as recited in claim 1.  See the following case law that supports this position:
The objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. (MPEP 7160.02(d)) (Examiner emphasis).  

In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.); and 

In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.") 
 
Moreover, the argument of unexpected results is not an argument that can be made when a claim is anticipated by the prior art.  In this case, there are two rejections under 102(a)(1) applied in this Office action showing the subject matter of claim 1 is anticipated by the prior art.

Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Sakurai et al. (US 2017/0222263) teaches additives for a lithium battery non-aqueous electrolyte including the following options:

    PNG
    media_image15.png
    477
    306
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    435
    310
    media_image16.png
    Greyscale

Xu et al., “Crown Ethers in Nonaqueous Electrolytes for Lithium/Air Batteries,” Electrochemical and Solid-State Letters, 13 (4) A48-A51 (2010) (copy provided)
.
		

23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571) 270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729